       CASE 0:18-cv-00466-SRN-HB Document 165 Filed 06/29/20 Page 1 of 2

Brock Fredin
Hudson, WI ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                                Date: June 29, 2020
BY ECF
Hildy Bowbeer
United States District Court
316 Robert St N
Saint Paul, MN 55101

        Re:      Fredin v. Miller et al., Case No. 18-cv-466
                 Fredin v. Middlecamp, Case No. 17-cv-3058

Dear Ms. Bowbeer:

I am requesting leave to file a motion for reconsideration on the narrow issue of sanctions against
Mr. Breyer within the order dated June 26, 2020. I am demanding that Mr. Breyer be sanctioned
for his fifth or sixth frivolous and abusive sanctions request.

In his letter, Mr. Breyer requested an “Order to Show Cause” because Mr. Breyer alleged that he
did not immediately receive a document. (See Dock. No. 160, Breyer June 24, 2020 Ltr.) Mr.
Breyer apparently has no patience and expects people to act immediately at his own whim. Mr.
Breyer does not get to use this venue to treat me like trash. I deserve an apology from this court,
Mr. Breyer, and Defendants.

In light of George Floyd1, it is unconscionable that this court has not addressed Defendants use of
this venue to facilitate their violence, tampering, and ongoing misconduct. I should not have to be
treated like Mr. Breyer’s personal sanction machine or proverbial punching bag.

This court has already tainted its judicial record forever and immediate peaceful legitimate protest
should be expected. Most sickening, this court deliberately insulted my mother on the anniversary
of her death. It is time this court immediately recuse itself to avoid further prejudicing these cases
on behalf of Defendants.



        1
          On the eve of George Floyd, this court dismissed a valid malpractice claim – certified by
an expert opinion - in favor of the law firm Halberg. The courts timed the dismissal to coincide
with its retaliatory sanction in this case. The courts clerks must preserve any communication and
documents to preserve this timed retaliation. The court even outrageously mocked me by alleging
I had not retained the expert. The malpractice claim alleged Halberg had tanked proceedings on
behalf of Defendant Middlecamp and Minneapolis law enforcement officials. The same firm now
represents Minneapolis police officer Derek Chauvin. The same firm that commits malpractice to
coverup Minneapolis law enforcement corruption and violence. Undoubtedly, this court has done
everything in its power to shape, incentivize, and encourage Minneapolis law enforcement
violence and corruption by prejudicing all proceedings to suppress exposure. It even attempted to
censor docket entries without citing any rule of federal civil procedure or known law.
      CASE 0:18-cv-00466-SRN-HB Document 165 Filed 06/29/20 Page 2 of 2
                                                                                          Page 2 of 2


This is the fifth (5) or sixth (6) frivolous sanctions request in Mr. Breyer’s scheme. Mr. Breyer
can use this court to engage in a conspiracy with Defendants, fabricate allegations including
admissions of “providing unique false information” to “fabricate”, lie about discovery productions,
engage in obstruction of justice, tamper with state court proceedings, withhold exculpatory
evidence, constantly threaten me with sanctions, use Ms. Middlecamp’s position as a federal
prosecutor to threaten me in meet-and-confer emails, file unrelated bloody photos of my mother
in public dockets, leak discovery productions, scheme to file six (6) sanctions motions/requests,
prevent me from exposing Defendants violence by stealing my Constitutional rights for 150 years,
cover up extrajudicial raids, coverup extrajudicial communication to state court judges, but the
court sanctions me for a minor pro se mistake to incentivize the leaking of discovery productions.
It is absolutely unfathomable that the court allowed this to happen particularly on the eve of George
Floyd.

In light of George Floyd events, in a case where Defendants illegally tortured me using their
positions in Minneapolis law enforcement, the court outrageously mocked me seven days prior,
and timed several retaliatory moves including dismissals and sanctions. If the court wants to make
the comments that describing these events as “assault, torture, and kidnapping” were not “helpful”,
then it should consider imagining the experience that Defendants put me through before engaging
in such inflammatory commentary directed at me. Even worse, the court is offering reparations to
line the pockets of Defendants where they post racist naked photos of black men.2 Given
Defendants conduct, I have lost everything. The court needs to wake up and face the truth. The
court must immediately recuse itself from any proceeding involving me.

Let me be more clear, during discovery Defendants put me in a concentration camp, tortured,
assaulted, took me from my mother, and kidnapped me. Thereafter, while I was homeless, barely
surviving, living in a car, this court prevented me from obtaining discovery but forced me to
complete Defendants burdensome discovery requiring hundreds of hours of work. Afterwards,
when I was miraculously able to briefly regain footing in my career, the court sanctioned me as a
pro se litigant to incentivize Defendants doxing campaign during a Covid layoff environment
while unemployment reached great depression era level.

This court is holding me as a pro se litigant to a higher legal standard than licensed attorneys. The
court has turned its back and abandoned me as a United States citizen. Mr. Breyer’s ongoing
harassment scheme to repeatedly ask for frivolous and abusive sanctions requests must cease
immediately. It is incredibly stressful. Mr. Breyer must be sanctioned immediately to prevent this
harassment from continuing.



                                                              Sincerely,
                                                              s/ Brock Fredin

cc:    All Parties (By ECF)
       United States Senate Committee on the Judiciary (By USPS)

       2
         https://1.bp.blogspot.com/-
v7hs1dylKV8/VvINdr5AijI/AAAAAAAA2yo/WriynH0kr3EkmL7zDo_lXgrMqBPNoH0BA/s1600/Lindsey.jpg
